Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION
Response to Amendment
As a result of the amendments to the claim, the 112(f) claim interpretation is no longer invoked. 
Also, the 112(b) rejection over Claim 17 has been withdrawn. 
Claims 15-19, 22-28 are currently pending in this Office Action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-19, 22-25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarro (EP1541070 A1-cited in IDS filed 10/2/19). 
Regarding Claim 15, Navarro discloses a method for preparing a beverage with at least one ingredient in at least one capsule in a beverage preparation machine (abstract), the method comprising:
providing the beverage preparation machine comprising:
an ingredient processing member (injection pump 218, Fig. 13) configured for preparing the beverage from at least one capsule, wherein the ingredient processing module comprises a 
a positioner arranged to hold the at least one capsule out of the ingredient processing member (selection device 214); and 
a sensing member adapted to detect an event related to an insertion of the at least one capsule and/or presence of the at least one capsule on the positioner (detectors, Col. 16, Ln. 58- Col. 17, Ln. 1-3); 
wherein the positioner includes a closing member (upper part of rotatable disc 216, paragraph 99 and 101) arranged to close at least partially the passage of the ingredient processing member, and the beverage preparation machine operating the closing member to open the passage upon the detection of the event (paragraph 101), and wherein the positioner is positioned relatively to the passage to allow the transfer, upon the detection of the event, of the at least one capsule into the ingredient processing member, at least partially under the gravity force (“dropped”, Col. 19, Ln. 7-12);
detecting the event related to an insertion of the at least one capsule into and/or a presence of the at least one capsule on the positioner (detectors, Col. 16, Ln. 58- Col. 17, Ln. 1-3), by the sensing member, the presence of the first capsule in the positioner (Col. 16, Ln. 58-Col 17, Ln. 6); upon detection of the event, transferring, by transfer means, the first capsule to the ingredient processing member and then starting preparation of a first beverage (Col. 17, Ln. 12-16). 
While Navarro is directed to a beverage apparatus that automates the transfer of several capsule to the processing modules (paragraph 51), Navarro does not specifically recite during the preparation of the first beverage, inserting a second capsule into the positioner; recognizing, by the sensing member, the second capsule; and when the preparation of the first beverage is completed, opening the positioner, feeding the ingredient processing member with the second capsule, closing the ingredient processing member automatically, and starting preparation of a second beverage. However, since Navarro discloses the first automated process of a beverage capsule, the processing of a second capsule would have been a matter of queuing the request for the second beverage capsule while the first beverage capsule is being 
Regarding Claim 16, Navarro further teaches wherein the detecting by the sensing member comprises the sensing member detecting the event by measuring a characteristic of the first capsule such as code bar (Col. 17, Ln. 1-2).
Regarding Claim 17, Navarro further teaches starting the preparation of the first beverages according to preprogrammed parameters, that is, the automatic processing of the beverage is construed to be the “preprogrammed parameters” absent any customization or adjustment to the request. 
Regarding Claim 18, Navarro further teaches the sensing member identifying a type of the first capsule (Col. 17, Ln. 57-58); and the beverage preparation machine starting the preparation of the first beverage according to parameters adapted to or dependent on the identified type of the first capsule (paragraph 25). 
Regarding Claim 19, Navarro further teaches analyzing a status of the beverage preparation machine to determine if the beverage preparation machine is ready to prepare a beverage; and if the beverage preparation machine is not ready to prepare the first beverage, delaying transferring the first capsule to the ingredient processing member upon detection of the event until the beverage preparation machine is ready to start the preparation of the first beverage with the first capsule (Col. 17, Ln. 2-11). 
Regarding Claim 22, Navarro further teaches analyzing a status of the beverage preparation machine to determine if the beverage preparation machine is ready to prepare a beverage; and if the preparation machine is not ready to prepare the first beverage, delaying operating the closing member to open the passage upon the detection of the event until the beverage preparation machine is ready to 
Regarding Claim 23, Navarro further teaches wherein operating the closing member comprises driving, by a motorized member, the closing member to open the passage upon the detection of the event (conveying means 215, Col. 24, Ln. 8-9).
Regarding Claim 24, Navarro further teaches wherein operating the closing member comprises mechanically linking, by a mechanical coupling member (main body 216), the closing member with the second part (seat 221) of the ingredient processing member to open the passage upon the detection of the event (Col. 19, Ln. 3-12). 
Regarding Claim 27, Navarro further teaches wherein the positioner comprises a rotating body (rotatable disc, paragraph 98) comprising a seat adapted to hold the at least one capsule (seat 221), the closing member comprising a closing part (upper part, paragraph 101), the method comprising the beverage preparation machine transferring, upon detection of the event, the first one capsule to the ingredient processing member by rotating the rotating body into a position in which the closing part closes at least partially the passage (paragraph 101).
Regarding Claim 28, Navarro further teaches wherein the beverage preparation machine feeds the ingredient processing member with the second capsule after ejection or removal of the first capsule from the ingredient processing member (paragraph 102). As to the limitation of “automatically prepares the second beverage”, the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP 2144.04.III). In this case, applicant’s automation of detecting and processing a second capsule would not be patentable over a process of manually inputting a second capsule request. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarro (EP1541070 A1) in view of Della Pietra et al. (US 2005/0061158-hereon referred to as “Della”). 
Regarding Claim 26, Navarro further teaches wherein the positioner comprises a seat adapted to hold the first capsule (upper part of disc which prevents the capsule from emerging from the packs, paragraph 101) but is silent to the closing member comprising a sliding cover forming part of the seat, the 
Therefore, since Della is also directed to dispensing a plurality of capsules into a beverage preparation machine to automatically feed a single capsule into the processing member, it would have been obvious to substitute dispensing mechanisms known for the same purpose (MPEP 2144.06). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-19, 22, 24-26, 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,470,606. 
Regarding Claims 15, 17, 19, 22, 24, 25, 26, 28, patented claim 3 discloses a method for preparing a beverage with at least one ingredient in at least one capsule in a beverage preparation machine, the beverage preparation machine comprising an ingredient processing member (ingredient processing module) configured for preparing the beverage from the at least one capsule, wherein the ingredient processing module comprises a first part and a second part which are movable relative to one another, the processing member having an opened position wherein a passage is provided between the first part and the second part for allowing insertion of the at least one capsule,  a positioner (sliding cover, also constitutes the closing member as per claim 25 and 26) arranged to hold the at least one capsule out of the ingredient processing member and a sensing member (detection of an event) adapted to detect an event related to an insertion of the at least one capsule, wherein the position includes a closing member arranged to close at least partially the passage of the ingredient processing member, wherein the positioner is configured to operate the closing member to open the passage to allow transfer, upon detection of the event, of the at least one capsule into the ingredient processing member at least partially under gravity (patented claim 3), the method comprising: detecting, by a sensing member, an event selected from the group consisting of insertion of a first capsule into the positioner by a user, presence of the first capsule in the positioner, and combinations thereof; upon detection of the event, operating the closing member to open the passage of the ingredient processing member and transferring, by the 
Claims 16 and 18 is rejected by patented claim 4. 

Claims 23, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,470,606. In view of Navarro (EP 1541070A1). 
Regarding Claim 23, the patented claims are silent to further comprising driving, by a motorized member, the closing member to thereby open the passage upon the detection of the event. However, Navarro is also directed to an automated beverage preparation machine that similarly transfers capsules to an ingredient processing member upon detection (see abstract and paragraph 100). Navarro is relied on to teach using a motorized member to move a closing member (upper part of 216, paragraph 98 and 101) to open the passage upon detection of the event and allow the capsule to be transferred (paragraph 100). 
Regarding Claim 27, the patented claim are silent to wherein the positioner comprises a rotating body comprising a seat adapted to hold the at least one capsule, the closing member comprising a closing part, the method comprising the beverage preparation machine transferring, upon detection of the 
Since Navarro is also directed to an automated process of preparing beverage capsules, it would have been obvious to substitute mechanisms known for the same purpose of dispensing the capsules into the ingredient processing member. (MPEP 2144.06). 

Response to Arguments
The remarks filed 8 June 2021 has been considered but is found not persuasive for the following reasons: 
Applicant argues that the prior art does not teach or suggest “an ingredient processing member comprising a first part and a second part which are movable relative to one another and is configurable into an opened position wherein a passage is provided between the first part and the second part for allowing insertion of the at least one capsule.” (Page 7 of the remarks). However, the argument is not persuasive because the rejection previously presented construed the first part and second part to be analogous to the injector 218 and capsule seat 221 of Navarro, where the “opened position” is construed to be the “first position” (see paragraph 102). Note that the rotatable disc on which the capsule travels on is construed as a “passage”. Applicant has not presented sufficient argument as to why this is not true. 
Applicant argues that Navarro merely states that the selection device 214 positions the capsule on the pump 218, but no further disclosure is provided regarding how the capsule is transferred from the selection device to the injector (page 8, first paragraph of the remarks). The argument is not persuasive because disclosure of how the capsule is transferred from selection device to the injector is found in paragraph 100 of Navarro, where the capsule is dropped into seat 217a and is rotated to the injector 218. 
Applicant argues that Navarro fails to teach or suggest a positioner arranged to hold the at least one capsule out of the ingredient processing member and including a closing member that closes at least partially the passage of the ingredient processing member and allows transfer of the at least one capsule into the ingredient processing member, at least partially under gravity (page 8, third paragraph of the remarks). The argument is not persuasive because the rejection construed the selection device 214 to read on the claimed positioner, which is configured to keep cartridges out of the ingredient processing module in the delivery position and includes a closing member that closes at least partially the passage of the ingredient processing member (“the upper part of said disc prevents a new capsule from emerging from the packs”, paragraph 101), When switched to the selection position, the disc rotates and the upper part of the disc now allows the capsule to “drop” (therefore meeting “at least partially under gravity”) into the ingredient processing member (paragraph 100). 
In response to applicant’s argument that a skilled artisan would not be motivated to include a positioner and closing member as claimed (bottom of page 8 and page 9 of the remarks), the argument is moot in view of the response above, since it is construed that the prior art already discloses the features and that no modification is being made.
In response to applicant’s argument that Navarro teaches away from the arrangement of the positioner and the ingredient processing member as claimed because the modification would result in orienting the injection pump on its side (bottom of page 9 of the remarks), the argument is found not persuasive because the claim is not limited to the capsule oriented on the side. The claim simply recites an ingredient processing module “configured for preparing the beverage from the at least one capsule, wherein the ingredient processing module comprises a first and a second part which are movable relative to one another, the ingredient processing member having an opened position wherein a passage is provided between the first part and the second part for allowing insertion of the at least one capsule” and that the capsule is transferred “into the ingredient processing member at least partially under gravity”. It is not seen that the claim requires the capsule to be oriented on its side. 
 Applicant argues that Navarro fails to teach or suggest the step of “upon detection of the event, operating the closing member of the position so as to open the passage of the ingredient processing member and transferring, by the positioner, the first capsule to the ingredient processing member.” 
In response to applicant’s argument that the office has not provided a rational underpinning to support the alleged obviousness of the proposed modification (page 10 of the remarks), the argument is found not persuasive because the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (see MPEP 2144.04.iii) which is indicated as a legal precedent as source of supporting rationale. Since applicant’s method is an automation of beginning a second beverage brewing process when a first capsule is complete, it is seen as a broad automatic mean of replacing the manual activity of initiation two beverage brewing process. However, though not explicit, the limitation is necessarily encompassed by Navarro since Navarro’s preparation machine is configured such that the beverage process already automates the transfer of the selected capsule to the processing module and does not require any manual activity of inserting capsules. The claimed limitation of automatically beginning a second capsule brewing process would have been a matter of queuing a secondary selection while the first capsule is processing, and allowing the machine to process both beverage capsule sequentially. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (page 11 of the remarks), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Denisart et al. (US 6,641,855) is cited as pertinent prior art for disclosing a beverage preparation machine with a built-in capsule loading system having a positioner with a closing member (separation element 37) which separates the first capsule of the selected series and the second capsule in the series (see Fig. 5, 6 and Col 7. Ln. 31-54). Also see Col. 8. Ln. 19-20 “A new cycle of loading-expulsion can then commence”, thereby disclosing an automated process of beginning a second brewing process after a first process is complete. 

 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792